DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 14, 2021 has been entered.

Response to Amendment
	The amendment filed on July 14, 2021 has been entered.  Applicant has amended claims 1, 9, 11-14, and 18 and added claims 19-20.  Claims 1-20 are now pending, have been examined and currently stand rejected.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
	The information disclosure statements (IDS’s) submitted on 3/11/2021, 6/8/2021, 6/18/2021, 7/8/2021, 7/16/2021, 8/26/2021, 1/6/2022, 2/3/2022 and 2/23/2022 are in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
	However, due to the excessively lengthy Information Disclosure Statement’s submitted by applicant, the examiner has given only a cursory review of the listed references.  In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability. See 37 CFR § 1.56 Duty to Disclose Information Material to Patentability.

Claim Objections
	Claims 6 and 19 are objected to for the following informalities:
	Claim 6 recites the limitation “the memory” as in “storing, in the memory of the processing server, the generated hash value.”  There is insufficient antecedent basis for this limitation in the claim.  As best understood, claim 6 should recite “storing, in [[the]] a memory of the processing server, the generated hash value.”	Claim 19 recites the limitation “the memory” as in “performing, by the processing server, a dispute resolution process between the claim request and the entity, the dispute resolution process based on one or more rules stored in the memory of the processing server.”  As best understood, this 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
storing, by a processing server, a plurality of entity profiles in a blockchain, […], in claim 1;
receiving, by a receiver of the processing server, a claim request for a specific entity profile of the plurality of profiles, […], in claim 1;
electronically transmitting, by a transmitter of the processing server, authentication credentials to a computing device, in claim 1;
receiving, by the receiver of the processing server, at least the authentication credentials […], in claim 1;
receiving, by the receiver of the processing server, a public key of a cryptographic key pair, in claim 1;
updating, by the processing server, the specific entity profile stored on the blockchain […], in claim 1;
generating, by the processing server, the cryptographic key pair, in claim 3;
electronically transmitting, by the transmitter of the processing server, a private key of the cryptographic key pair to the computing device, in claim 4;
updating, by the processing server, the specific entity profile further includes inserting the unique identifier into the specific entity profile, in claim 5;
generating, by the processing server, a hash value for the specific entity profile, in claim 6;
receiving, by the processing server, a purchase order from an entity associated with the specific entity profile, […], in claim 17;
receiving, by the processing server, a digitally signed acknowledgment message for the purchase order […], in claim 17;
generating, by the processing server, an irreversible hash value associated with the purchase order, in claim 17;
inserting, by the processing server, the irreversible generated hash value into the digital ledger, in claim 17;
determining, by the processing server, the specific entity profile is claimed by an entity, in claim 19;
performing, by the processing server, a dispute resolution process between the claim request and the entity, […] in claim 19; and 
determining, by the processing server, based on the dispute resolution process the entity does not have a valid claim to the specific entity profile, in claim 19.
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 	Claim 9 recites, in part, “the processing server” as in “storing a plurality of entity profiles on a blockchain, wherein each entity profile includes at least identifying information, the processing server being a node in a blockchain network.”  There is insufficient antecedent basis for this limitation in the 

	Regarding claims 1-8, 17 and 19:  The following claim limitations invoke 35 U.S.C. 112(f):  storing, by a processing server, a plurality of entity profiles in a blockchain, […], in claim 1; receiving, by a receiver of the processing server, a claim request for a specific entity profile of the plurality of profiles, […], in claim 1; electronically transmitting, by a transmitter of the processing server, authentication credentials to a computing device, in claim 1; receiving, by the receiver of the processing server, at least the authentication credentials […], in claim 1; receiving, by the receiver of the processing server, a public key of a cryptographic key pair, in claim 1; updating, by the processing server, the specific entity profile stored on the blockchain […], in claim 1; generating, by the processing server, the cryptographic key pair, in claim 3; electronically transmitting, by the transmitter of the processing server, a private key of the cryptographic key pair to the computing device, in claim 4; updating, by the processing server, the specific entity profile further includes inserting the unique identifier into the specific entity profile, in claim 5; generating, by the processing server, a hash value for the specific entity profile, in claim 6; receiving, by the processing server, a purchase order from an entity associated with the specific entity profile, […], in claim 17; receiving, by the processing server, a digitally signed acknowledgment message for the purchase order […], in claim 17; generating, by the processing server, an irreversible hash value associated with the purchase order, in claim 17; inserting, by the processing server, the irreversible generated hash value into the digital ledger, in claim 17; determining, by the processing server, the specific entity profile is claimed by an entity, in claim 19; performing, by the processing server, a dispute See e.g., Specification [0007-0012]; [0081-0082]; [0086-0087].  With respect to the transmitter of the processing server, the disclosure only describes the transmitter in terms of its functionality (i.e. what steps the transmitter could perform), however, the disclosure fails to provide any indication as to what structure, if any, makes up the transmitter.  See e.g., Specification [0007-0012]; [0081]; [0083]; [0086]; [0089].  With respect to the processing server, Applicant’s disclosure indicates that “the processing server 102 of FIG. 1 may be implemented in the computer system 900 using hardware, software, firmware, non-transitory computer readable media having instructions stored thereon, or a combination thereof and may be implemented in one or more computer systems or other processing systems. Hardware, software, or any combination thereof may embody modules and components used to implement the methods […].”  Specification [0095].  While the specification provides an indication at to what the processing server may be “implemented in”, the disclosure fails to provide a clear indication as to what specific structure makes up the processing server.	Since the specification fails to disclose what structure (or material or actions) will perform the 
	Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of 	matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the 	conditions and requirements of this title.
	
	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) discusses a multi-step analysis which is followed to determine subject matter eligibility under 35 U.S.C. §101.  In view of this analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  	Here, it is determined that the claims are directed to the statutory category of a process (i.e. claims 1-8, 17 and 19) and a machine (i.e. claims 9-16, 18 and 20).  Therefore, we proceed to step 2A, Prong One. 
	The question under step 2A, Prong one, is whether the claims recite a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  Independent Claim 1 (i.e. the method claim) is selected as being representative of the independent claims in the instant application.  Claim 1 recites:
storing, by a processing server, a plurality of entity profiles in a blockchain, wherein each entity profile includes at least identifying information, the processing server being a node in a blockchain network;
receiving, by a receiver of the processing server, a claim request for a specific entity profile of the plurality of profiles, wherein the claim request includes at least the identifying information included in the specific entity profile of the plurality of entity profiles
electronically transmitting, by a transmitter of the processing server, authentication credentials to a computing device;
receiving, by the receiver of the processing server, at least the authentication credentials and revised credentials from the computing device;
receiving, by the receiver of the processing server, a public key of a cryptographic key pair; and
updating, by the processing server, the specific entity profile stored on the blockchain to include at least the revised credentials and the public key by executing a query on the blockchain.
Here the claim recites the abstract idea of managing various user data (i.e. record keeping, e.g., by querying, updating, receiving, storing, and/or providing user data) which is needed for a transaction and/or authentication.  This concept/abstract idea, which is identified in the bolded sections seen above, falls within the Certain Methods of Organizing Human Activity grouping of the 2019 PEG because it describes a commercial interaction (e.g. account management between a user/entity and a service platform).  It is further noted that, the performance of the one or more process steps using a generic computer component (e.g., a processing server) does not preclude the claim limitation(s) from being in the certain methods of organizing human activity grouping.  Accordingly, it is determined that the claims recite a combination of abstract ideas since they are directed to one or more of the judicial exceptions identified in the 2019 PEG.    
	Since it is determined that the claim(s) contain a judicial exception, it must then be determined, under Step 2A, Prong two, whether the judicial exception is integrated into a practical application of the exception.  In order to make this determination, the additional element(s), or combination of elements, are analyzed to determine if the claim as a whole integrates the recited judicial exception into a practical application of that exception.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial See MPEP 2106.05(f).  Looking at the elements as a combination does not add anything more than the elements analyzed individually.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  Similarly, independent claim 9 recites the additional elements of:  a processor; and a memory storing non-transitory computer readable instructions.  As with claim 1, claim 9 also recites these devices/components at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional elements, whether considered alone or in combination with the other additional elements, fail to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	When analyzed under step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of using various computing components to implement the abstract idea (e.g., to receive data, provide data, analyze data, etc.) amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Accordingly, taken alone, the additional elements do not amount to significantly more than a judicial exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
	Therefore, claims 1 and 9 are rejected under 35 U.S.C. §101 and are not patent eligible.  Dependent claims 2-8 and 10-20 when analyzed are held to be patent ineligible under 35 U.S.C. §101 because the additional recited limitation(s) fail to establish that the claim(s) is/are not directed to an abstract idea.  
	Dependent claims 2 and 10 further refine the abstract idea by describing the source of the received data (i.e. the source of the public key), however, these claims fail to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.  
	Dependent claims 3 and 11 recites the additional element of generating the cryptographic key pair.  The generating of the key pair is recited at a high level of generality and the element is merely providing insignificant extra solution activity because it is only tangentially related to the claimed invention.  MPEP 2106.05(g).  When considered under step 2B, adding insignificant extra solution activity to the judicial exception is not indicative of an inventive concept.  Additionally, the generating of cryptographic key pairs is a well-understood, routine, conventional activity previously known to the industry, evidenced at least by the fact that Applicant’s disclosure fails to provide any inventive see e.g., Spec [0033]) and by the prior art of Fang et al. (US 2016/0119143 A1).  Fang [0055]; [0151-0152]; [0193-0194].
	Dependent claims 4 and 12 recites the additional element of electronically transmitting a private key of the cryptographic key pair to the computing device.  The transmitting of a private key of the key pair is recited at a high level of generality and the element is merely providing insignificant extra solution activity because it is only tangentially related to the claimed invention.  MPEP 2106.05(g).  Additionally, the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).
	Dependent claims 5 and 13 further refine the abstract idea by describing what type of information/data is received and how the stored information is updated, however, these claims fail to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.  
	Dependent claims 6-8 and 14-16 further refine the abstract idea by describing how the information/data associated with a profile, or portions thereof, is formatted (e.g., by generating a hash) before it is stored, however, these claims fail to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.  
	Dependent claims 17-18 further refine the abstract idea by receiving additional data/information associated with one or more entity profiles, formatting a portion of the received data/information (e.g., by hashing), and then storing the formatted data (e.g., in the digital ledger).  These elements fall within the confines of the abstract idea of managing various user data (i.e. record keeping, e.g., by querying, updating, receiving, storing, and/or providing user data) which is needed for a transaction and/or authentication, accordingly these claims fail to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the 
In summary, the dependent claims considered both individually and as an ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment.  Therefore, the dependent claims are also not patent eligible.  	Accordingly, it is determined that all claims are directed to non-statutory subject matter under 35 U.S.C. 101 and are ineligible.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 9-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lof et al. (US 2014/0310779 A1) (“Lof”) in view of Fromknecht et al.: "A Decentralized Public Key Infrastructure with Identity Retention", 11 November 2014 (2014-11-11), XP055572023, Retrieved from the Internet <URL:https://eprint.iacr.org/2014/803.pdf> [retrieved on 2-25-2021] (“Fromknecht”).Regarding Claim 1:  Lof discloses a method for entity claiming in a services platform, comprising:
storing, by a processing server, a plurality of entity profiles, wherein each entity profile includes at least identifying information (See at least Lof [0064]; [0066]; [0113].  Where a plurality of );
receiving, by a receiver of the processing server, a claim request, wherein the claim request includes at least the identifying information included in the specific entity profile of the plurality of entity profiles (See at least Lof [0067-0068]; [0078]; [0158].  Where a claim request (i.e. request) is received by a receiver of the processing server (i.e. by a module of the access management system), wherein the claim request includes at least the identifying information (i.e. user identifier) included in the specific entity profile (i.e. profile) of the plurality of entity profiles (i.e. user profiles).);
electronically transmitting, by a transmitter of the processing server, authentication credentials to a computing device (See at least Lof [0073]; [0154].  Where authentication credentials (i.e. a cookie) are electronically transmitted by a transmitter of the processing server (i.e. by a module of the access management system) to a computing device (i.e. client device).);
receiving, by the receiver of the processing server, at least the authentication credentials from the computing device (See at least Lof [0107]; [0153].  Where at least the authentication credentials (i.e. the cookie) is received by the receiver of the processing server (i.e. by a module of the access management system) from the computing device (i.e. client device).).
	Lof discloses where an account module stores, generates and otherwise manages user accounts (e.g., user profiles).  Lof [0066].  For example, the account module facilitates the registration of users and the creation of user accounts for the registered users, and the account module stores account information, such as user profiles and login credentials (including user identifiers, passwords,  email addresses, etc.) in an account database.  Lof [0066]; [0113].  Lof also discloses that the user identifier includes an index and that the index is used to select an encryption key from a table of encryption keys.  
	Fromknecht, on the other hand, teaches:
where the plurality of entity profiles are stored in a blockchain by the processing server, the processing server being a node in a blockchain network (See at least Fromknecht Pg. 3 “we treat the Namecoin blockchain as a public, permanent ledger, to which information can be “posted". We refer to the entity writing the posted information to the ledger as the “block miner"”; Pgs. 4-5 Section 4.1.  Where the plurality of entity profiles (i.e. identities) are stored in a blockchain (i.e. blockchain) by the processing server (i.e. block miner), the processing server being a node in a blockchain network (i.e. indicated by the fact that the block miner publishes a block to the blockchain).); 
receiving a claim request for a specific entity profile of the plurality of profiles (See at least Fromknecht Pg. 11-13 Section 6; Fig. 6.  Where a claim request (i.e. lookup query) for a specific entity profile (i.e. for an identity (id), e.g., an id associated with a specific key) of the plurality of profiles (i.e. identities) is received.);
receiving, by the receiver of the processing server, revised credentials from the computing device (See at least Fromknecht Pgs. 5-6 Section 4.2.  Where the receiver of the processing server (i.e. block miner) receives revised credentials (e.g., a digital signature signed by the new ); 
receiving, by the receiver of the processing server, a public key of a cryptographic key pair (See at least Fromknecht Pgs. 5-6 Section 4.2.  Where the receiver of the processing server (i.e. block miner) receives a public key (i.e. new public key (i.e. pknew)) of a cryptographic key pair (i.e. new public key and the new secret key).); and
updating, by the processing server, the specific entity profile stored on the blockchain to include at least the revised credentials and the public key by executing a query on the blockchain (See at least Fromknecht Pgs. 5-6 Section 4.2; also see Pg. 7 Sections 4.3-4.4.  Where the processing server (i.e. block miner) updates the specific entity profile (i.e. identity, e.g., the identity of the owner requesting the update) stored on the blockchain to include at least the revised credentials (e.g., a digital signature signed by the new secret key (i.e. signature 2)) and the public key (i.e. new public key (i.e. pknew)) by executing a query on the blockchain (i.e. by verifying that pkold corresponds to the id by traversing the blockchain for the id).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lof’s method of storing, generating and managing user accounts, to include the teachings of Fromknecht, in order to provide a decentralized architecture offering inherent fault tolerance, redundancy, and transparency while providing the expected features of a full-fledged Certificate Authority, including public key registration, update, revocation and recovery, as well as public key lookup and verification (Fromknecht Pg. 14 Section 8).	
Examiner Note:  The phrase “the processing server being a node in a blockchain network”, found in the storing step, is non-functional descriptive material as it only describes, at least in part, details about the processing server, however, the fact that the processing server is a node in the blockchain network fails 
	It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Regarding Claims 2 and 10:  The combination of Lof and Fromknecht discloses the method of claim 1 and the system of claim 9.  Fromknecht further discloses wherein the public key is received from the computing device (See at least Fromknecht Pgs. 4-5 Section 4.1.  Where the public key (e.g., the online public key, the offline public key) is received from the computing device (i.e. from the identity owner computer).).

Regarding Claims 5 and 13:  The combination of Lof and Fromknecht discloses the method of claim 1 and the system of claim 9.  Lof further discloses wherein receiving the authentication credentials and revised credentials further includes receiving a unique identifier for the specific entity profile (See at least Lof [0012]; [0068]; [0107]; [0153].  Where a unique identifier (i.e. user identifier) for the specific entity profile (i.e. profile) is received (e.g., from a cookie containing the user identifier).).	Fromknecht further discloses where updating, by the processing server, the specific entity profile further includes inserting the unique identifier into the specific entity profile (See at least Fromknecht Pgs. 5-6 Section 4.2; also see Pg. 7 Sections 4.3-4.4.  Where updating, by the processing server (i.e. block miner), the specific entity profile (i.e. identity, e.g., the identity of the owner requesting the update) further includes inserting the unique identifier (i.e. identity id) into the specific entity profile.).

Regarding Claims 6 and 14:  The combination of Lof and Fromknecht discloses the method of claim 1 and the system of claim 9.  Lof further discloses:
generating, by the processing server, a hash value for the specific entity profile (See at least Lof [0063]; [0125].  Where the processing server (i.e. access management system associated with the media content provider) generates a hash value (i.e. hash, e.g., HMAC) for the specific entity profile (i.e. for the profile).); and 
storing, in the memory of the processing server, the generated hash value (See at least Lof [0063]; [0066]; [0113]; [0125-0127].  Where the generated hash value (i.e. hash, e.g., HMAC) is stored in the memory of the processing server (i.e. in the account database of the access management system).  Note that the hash (e.g., HMAC) is part of the user identifier, and the user identifier is stored in the account database.  Accordingly, the hash is inherently stored in the account database when the user identifier is stored.).

Regarding Claim 9:  Lof discloses a system for entity claiming in a services platform, comprising:
a processor (See at least Lof [0018]; [0102]; [0151]; Fig. 4.  processor = processor (e.g., a processor of the access management system).);
a memory storing non-transitory computer readable instructions that, when executed by the processor (See at least Lof [0018]; [0102-103]; [0113] ; [0151]; Fig. 4.  memory = memory (e.g., ), cause the processor to perform the steps of:
storing a plurality of entity profiles, wherein each entity profile includes at least identifying information (See at least Lof [0064]; [0066]; [0113].  Where a plurality of entity profiles (i.e. user profiles) are stored (e.g., in the account database), wherein each entity profile includes at least identifying information (e.g., user identifiers, passwords, email addresses, etc.).);
receiving a claim request, wherein the claim request includes at least the identifying information included in the specific entity profile of the plurality of entity profiles (See at least Lof [0067-0068]; [0078]; [0158].  Where a claim request (i.e. request) is received, wherein the claim request includes at least the identifying information (i.e. user identifier) included in the specific entity profile (i.e. profile) of the plurality of entity profiles (i.e. user profiles).); and
electronically transmitting authentication credentials to a computing device (See at least Lof [0073]; [0154].  Where authentication credentials (i.e. a cookie) are electronically transmitted to a computing device (i.e. client device).), wherein
receiving at least the authentication credentials from the computing device (See at least Lof [0107]; [0153].  Where at least the authentication credentials (i.e. the cookie) are received by the receiver of the processing server (i.e. by a module of the access management system) from the computing device (i.e. client device).).
	Lof discloses where an account module stores, generates and otherwise manages user accounts (e.g., user profiles).  Lof [0066].  For example, the account module facilitates the registration of users and the creation of user accounts for the registered users, and the account module stores account information, such as user profiles and login credentials (including user identifiers, passwords,  email 
	Fromknecht, on the other hand, teaches:
where the plurality of entity profiles are stored on a blockchain by the processing server, the processing server being a node in a blockchain network (See at least Fromknecht Pg. 3 “we treat the Namecoin blockchain as a public, permanent ledger, to which information can be “posted". We refer to the entity writing the posted information to the ledger as the “block miner"”; Pgs. 4-5 Section 4.1.  Where the plurality of entity profiles (i.e. identities) are stored on a blockchain (i.e. blockchain) by the processing server (i.e. block miner), the processing server being a node in a blockchain network (i.e. indicated by the fact that the block miner publishes a block to the blockchain).); 
receiving a claim request for a specific entity profile of the plurality of profiles (See at least Fromknecht Pg. 11-13 Section 6; Fig. 6.  Where a claim request (i.e. lookup query) for a specific entity profile (i.e. for an identity (id), e.g., an id associated with a specific key) of the plurality of profiles (i.e. identities) is received.);
receiving revised credentials from the computing device (See at least Fromknecht Pgs. 5-6 Section 4.2.  Where revised credentials (e.g., a digital signature signed by the new secret key ); 
receiving a public key of a cryptographic key pair (See at least Fromknecht Pgs. 5-6 Section 4.2.  Where a public key (i.e. new public key (i.e. pknew)) of a cryptographic key pair (i.e. new public key and the new secret key) is received.); and
updating the specific entity profile stored on the blockchain to include at least the revised credentials and the public key by executing a query on the blockchain (See at least Fromknecht Pgs. 5-6 Section 4.2; also see Pg. 7 Sections 4.3-4.4.  Where the specific entity profile (i.e. identity, e.g., the identity of the owner requesting the update) stored on the blockchain is updated to include at least the revised credentials (e.g., a digital signature signed by the new secret key (i.e. signature 2)) and the public key (i.e. new public key (i.e. pknew)) by executing a query on the blockchain (i.e. by verifying that pkold corresponds to the id by traversing the blockchain for the id).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lof’s method of storing, generating and managing user accounts, to include the teachings of Fromknecht, in order to provide a decentralized architecture offering inherent fault tolerance, redundancy, and transparency while providing the expected features of a full-fledged Certificate Authority, including public key registration, update, revocation and recovery, as well as public key lookup and verification (Fromknecht Pg. 14 Section 8).	
Examiner Note:  The phrase “the processing server being a node in a blockchain network”, found in the “storing a plurality of entity profiles on a blockchain” step, is non-functional descriptive material as it only describes, at least in part, details about the processing server, however, the fact that the processing server is a node in the blockchain network fails to affect how any of the positively recited steps are 
	It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

	Claims 3-4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lof in view of Fromknecht, as applied above, and further in view of Fang et al. (US 2016/0119143 A1) (“Fang”).Regarding Claims 3 and 11:  The combination of Lof and Fromknecht discloses the method of claim 1 and the system of claim 9.  However, the combination of Lof and Fromknecht does not explicitly disclose generating, by the processing server, the cryptographic key pair.	Fang, on the other hand, teaches generating, by the processing server, the cryptographic key pair (See at least Fang [0055]; [0151-0152]; [0193-0194].  Where the cryptographic key pair (i.e. public-private key pair) is generated by the processing server (i.e. server).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lof’s method of using a user identifier to index an encryption key and encrypting a user profile using an initialization vector and the encryption key, to include the teachings of Fang, in order to allow a terminal and a server to cooperate with each other to authenticate an identity of a user (Fang [0200]).

Regarding Claims 4 and 12:  The combination of Lof and Fromknecht discloses the method of claim 1 and the system of claim 9.  However, the combination of Lof and Fromknecht does not explicitly disclose electronically transmitting, by the transmitter of the processing server, a private key of the cryptographic key pair to the computing device.	Fang, on the other hand, teaches electronically transmitting, by the transmitter of the processing server, a private key of the cryptographic key pair to the computing device (See at least Fang [0055]; [0151-0152]; [0193-0194].  Where the transmitter of the processing server (i.e. server) electronically transmits a private key (i.e. apparatus private key) of the cryptographic key pair (i.e. public-private key pair) to the computing device (i.e. terminal).).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lof’s method of using a user identifier to index an encryption key and encrypting a user profile using an initialization vector and the encryption key, to include the teachings of Fang, in order to allow a terminal and a server to cooperate with each other to authenticate an identity of a user (Fang [0200]).

	Claims 7-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lof in view of Fromknecht, as applied above, and further in view of Corella (US 2001/0032310 A1).Regarding Claims 7 and 15:  The combination of Lof and Fromknecht discloses the method of claim 6 and the system of claim 14.  Lof further discloses wherein the hash value is generated via the application of one or more hashing algorithms (See at least Lof [0125-0128].  Where the hash value (i.e. hash, e.g., HMAC) is generated via the application of one or more hashing algorithms (e.g., HMAC-SHA1).).
	Lof does not explicitly disclose where the hash value is generated by applying one or more hashing algorithms to the identifying information (emphasis added).
 (See at least Corrella [0069]; [0075].  Where the hash value (i.e. cryptographic hash of unsigned certificate 60) is generated via the application of one or more hashing algorithms (i.e. hash function, e.g., SHA-1 or MD5) to the identifying information (i.e. long-term identification information (LTI)).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lof’s method of applying a hashing algorithm to a portion of a data structure to generate a hash, to include the teachings of Corella, in order to allow a credentials server to maintain a list of cryptographic hashes of currently valid unsigned certificates in a hash table (Corella [0066]).

Regarding Claims 8 and 16:  The combination of Lof and Fromknecht discloses the method of claim 6 and the system of claim 14.  Lof further discloses wherein the hash value is generated via the application of one or more hashing algorithms (See at least Lof [0125-0128].  Where the hash value (i.e. hash, e.g., HMAC) is generated via the application of one or more hashing algorithms (e.g., HMAC-SHA1).).
	Lof does not explicitly disclose where the hash value is generated by applying one or more hashing algorithms to the updated specific entity profile (emphasis added).
	Corella, on the other hand, teaches wherein the hash value is generated via the application of one or more hashing algorithms to the updated specific entity profile (See at least Corrella [0069]; [0075].  Where the hash value (i.e. cryptographic hash of unsigned certificate 60) is generated via the application of one or more hashing algorithms (i.e. hash function, e.g., SHA-1 or MD5) to the updated specific entity profile (i.e. long-term identification information (LTI)).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lof’s method of applying a hashing algorithm to a portion .

	Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lof in view of Fromknecht, as applied above, and further in view of Arnold et al. (US 2016/0260169 A1) ("Arnold").Regarding Claims 17 and 18:  The combination of Lof and Fromknecht discloses the method of claim 1 and the system of claim 9.  Lof discloses where an account module stores, generates and otherwise manages user accounts (e.g., user profiles).  Lof [0066].  For example, the account module facilitates the registration of users and the creation of user accounts for the registered users, and the account module stores account information, such as user profiles and login credentials (including user identifiers, passwords,  email addresses, etc.) in an account database.  Lof [0066]; [0113].  Lof also discloses that the user identifier includes an index and that the index is used to select an encryption key from a table of encryption keys.  Lof [0026]; [0126-0127].  However, the combination of Lof and Fromknecht does not explicitly disclose, but Arnold in the analogous art of processing financial transactions using a computer network that stores a distributed ledger (Arnold Abstract) teaches:
receiving, by the processing server, a purchase order from an entity associated with the specific entity profile, the purchase order digitally signed by the entity using a private key of the cryptographic key pair (See at least Arnold [0058-0059]; Fig. 5.  Where the processing server (i.e. ledger administration server) receives a purchase order (i.e.  transaction request) from an entity (i.e. client) associated with the specific entity profile (i.e. associated with a client in the distributed ledger), the purchase order (i.e. transaction request) digitally signed by the entity using a private key of the cryptographic key pair (i.e. clients private key).)
receiving, by the processing server, a digitally signed acknowledgment message for the purchase order from a second entity associated with a second entity profile stored in the digital ledger, the digitally signed acknowledgment message being digitally signed using a private key of a cryptographic key pair associated with the second entity (See at least Arnold [0058-0059]; Fig. 5.  Where the processing server (i.e. ledger administration server) receives a digitally signed acknowledgment message for the purchase order (i.e. signed data message) from a second entity (i.e. second client, e.g., another party involved in the transaction) associated with a second entity profile stored in the digital ledger (i.e. associated with a second client in the distributed ledger), the digitally signed acknowledgment message being digitally signed using a private key of a cryptographic key pair associated with the second entity (i.e. second clients private key).);
generating, by the processing server, an irreversible hash value associated with the purchase order (See at least Arnold [0009]; [0058]; [0063]; [0066]; Fig. 5.  Where the processing server (i.e. ledger administration server) generates an irreversible hash value (i.e. a hash, e.g., when the server signs the transaction at step 518, and/or when a hash of the signed transaction message is generated for inclusion into the ledger) associated with the purchase order (i.e. associated with the transaction request).); and
inserting, by the processing server, the irreversible generated hash value into the digital ledger (See at least Arnold [0063]; [0066]; Fig. 5.  Where the processing server (i.e. ledger administration server) inserts (i.e. includes) the irreversible generated hash value (i.e. hash of the signed transaction message) into the digital ledger (i.e. new ledger).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lof’s method of storing, generating and managing user .

	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lof in view of Fromknecht, as applied above, and further in view of Wheeler et al. (US 2001/0054153 A1) ("Wheeler").Regarding Claims 19 and 20:  The combination of Lof and Fromknecht discloses the method of claim 1 and the system of claim 9.  Lof discloses where an account module stores, generates and otherwise manages user accounts (e.g., user profiles).  Lof [0066].  For example, the account module facilitates the registration of users and the creation of user accounts for the registered users, and the account module stores account information, such as user profiles and login credentials (including user identifiers, passwords,  email addresses, etc.) in an account database.  Lof [0066]; [0113].  However, the combination of Lof and Fromknecht does not explicitly disclose, but Wheeler teaches wherein the electronically transmitting the authentication credentials to the computing device includes:
determining the specific entity profile is claimed by an entity (See at least Wheeler [0019-0022]; Fig. 1.  Where it is determined that the specific entity profile (i.e. new user account) is claimed by an entity (e.g., a new user or a suspended user).);
performing a dispute resolution process between the claim request and the entity, the dispute resolution process based on one or more rules stored in the memory of the processing server (See at least Wheeler [0019-0020]; [0050]; Wheeler Claim 2; Fig. 1; Fig. 2.  Where a dispute resolution process (i.e. a search and review process) between the claim request (i.e. the request for a new user account) and the entity (e.g., a new user or a suspended user) is performed, the dispute resolution process based on one or more rules (e.g., based on the ); and
determining based on the dispute resolution process the entity does not have a valid claim to the specific entity profile (See at least Wheeler [0025]; Fig. 1; Fig. 2 steps 207-209.  Where it is determined based on the dispute resolution process (i.e. based on the review of if a new user is similar to a suspended user) the entity does not have a valid claim to the specific entity profile (i.e. indicated by the fact that the new user is similar to a suspended user (see e.g., Fig. 2 step 207 “Yes” path)).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lof’s method of storing, generating and managing user accounts, to include the teachings of Wheeler, in order to verify the identities of new users of a computer system using batch similarity searching (Wheeler [0005]).

Response to Arguments
Claim Interpretation
	Applicant’s remarks indicate that amended claims 9, 12, 14 and 18 no longer invoke 35 U.S.C. § 112(f).  Amendment, p. 10.  Examiner agrees, accordingly, claims 9, 12, 14 and 18 are no longer being interpreted under 35 U.S.C. 112(f).Claim Rejections – 35 U.S.C. § 112(a)	Claims 9-16 and 18 were rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  Applicant’s amendments have corrected the previously cited issues, accordingly, the prior rejections are withdrawn.
Claim Rejections – 35 U.S.C. § 112(b)
	Claims 9-16 and 18 were rejected under 35 U.S.C. 112(b) as being indefinite.  Applicant’s amendments have corrected the previously cited issues, accordingly, the prior rejections are withdrawn.
Claim Rejections – 35 U.S.C. § 101	Applicant's arguments with respect to the 35 U.S.C. § 101 have been fully considered but they are not persuasive.
	Applicant argues that the recited claim elements, among other things, allow a blockchain node (e.g. the processing server) in a blockchain network to operate in an unconventional manner to achieve improvements in computer functionality, for example by allowing the node to aggregate and store entity profiles on the blockchain.  Amendment, pp. 13-14.  Examiner respectfully disagrees.  There is no indication that the claimed invention improves the functionality of the blockchain node (e.g., the processing server) and/or the manner information is stored, retrieved and updated on the blockchain.  Neither the claims nor the disclosure provide any inventive programming for the manner the node stores, retrieves, or updates information to/from the blockchain.  Like the claims, the specification describes these steps at a high level and there is no indication that the claimed inventions manner of interacting with the blockchain improves upon the conventional manner of storing, retrieving and/or updating data to the blockchain.  To the contrary, the processing server (i.e. blockchain node) and the blockchain are merely being used as tools to implement the abstract idea of managing various user data (i.e. record keeping, e.g., by querying, updating, receiving, storing, and/or providing user data) which is needed for a transaction and/or authentication.  Furthermore, in the instant claims the blockchain is merely being used as a means for storage (e.g., in place of a memory in a computer and/or a conventional database).
	Applicant points to the Specification to identify issues with current business to business (B2B) payment systems/platforms and states that the claimed features achieve technical advantages including 

Claim Rejections – 35 U.S.C. § 103	Applicant argues that the claimed invention differs from the prior art of Lof, in part, because the request in the claimed invention is for a specific entity profile, whereas the request in Lof is for media content.  Amendment, pp. 16-17.  Examiner agrees that the requests in Lof and the claimed invention are received for different reason, however the phrase “for a specific entity profile of the plurality of profiles”, found in the receiving a claim request step, is merely providing non-functional descriptive material which describes the purpose of the request.  The fact that the request is for a particular purpose/reason fails to affect how any of the positively recited steps are performed, including the receiving of the request.  Non-functional descriptive material will not distinguish the invention from the prior art in term of patentability.  Nevertheless in the interest of compact prosecution, examiner has updated the prior art rejection to show that it was known in the art to receive a claim request for a specific entity profile of the plurality of profiles.  Specifically, Fromknecht discloses where a claim request (i.e. lookup query) for a specific entity profile (i.e. for an identity (id), e.g., an id associated with a specific key) of the plurality of profiles (i.e. identities) is received.  Fromknecht Pg. 11-13 Section 6; Fig. 6.
	Applicant argues that the entire disclosure of Lof is directed towards an allegedly more efficient access to media content by un-registered users by not creating a database.  Amendment, p. 17.  Examiner respectfully disagrees.  While certain embodiments in Lof discuss the use of a self-describing user identifier that does not need to be stored in an account database (see e.g., Lof [0012-0013], other embodiments disclose the receiving of a user identifier and using that identifier to retrieve user information from a database (see e.g., Lof [0018]; [0066]).
the processing server 102 may be a node in a blockchain network, or may independently maintain a blockchain for use as a digital ledger configured to store entity data.”  Specification [0035].  Accordingly, there are some situations where it is not necessary to be part of a blockchain network in order to maintain a blockchain (e.g., by storing data).  Furthermore, Examiner finds no indication in the claims, or the Specification, that the manner of storing entity profiles in the blockchain changes based on whether the processing server is, or is not, a node in the blockchain network.  For these reasons, and for those further stated above, Examiner maintains that the phrase “the processing server being a node in a blockchain network” is non-functional descriptive material.
	Applicant argues that the combination of Lof and Fromknecht would result in the intended function or principle of operation to be changed in at least one of the Lof and/or Fromknecht.  
	For the above reasons, and for those set forth in the 35 U.S.C. § 103 rejection above, all claims remain rejected under 35 U.S.C. § 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is cited in the Notice of References Cited (PTO-892).  The additional cited art further establishes the state of the art prior to the effective filling date of Applicant’s claimed invention.
Hanna (US 2018/0374097 A1) discloses a system that provides an online user profile identity verification and, in embodiments, authentication, so as to create a trusted online environment for enabling secure e-commerce transactions and other online transactions.  Hanna [0033].

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        February 24, 2022

/STEVEN S KIM/Primary Examiner, Art Unit 3685